     Case 2:19-cv-02510-TLN-CKD Document 6 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MARY J. CRAGO,                                   No. 2:19-cv-02510-TLN-CKD

12                      Plaintiff,                    ORDER

13          v.
14   SACRAMENTO SHERIFF, et al.,
15                      Defendant.
16

17          Plaintiff Mary Crago (“Plaintiff”) proceeds in this matter pro se and in forma pauperis

18   under 28 U.S.C. § 1915. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 31, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 5.) No objections were filed.

23          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983). The Court has reviewed the applicable legal standards and, good cause appearing,

27   concludes that it is appropriate to adopt the findings and recommendations in full.

28   ///
                                                      1
     Case 2:19-cv-02510-TLN-CKD Document 6 Filed 12/02/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Findings and Recommendations filed August 31, 2020 (ECF No. 5), are adopted

 3           in full;

 4        2. This action is DISMISSED pursuant to Federal Rue of Civil Procedure 41(b); and

 5        3. The Clerk of Court is directed to close this case.

 6        IT IS SO ORDERED.

 7   DATED: December 1, 2020

 8

 9

10
                                                           Troy L. Nunley
11                                                         United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
